Citation Nr: 0323095	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  99-01 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether failure to assign a compensable disability rating 
for the service-connected residuals of a shell fragment wound 
of the upper right arm in an October 20, 1969, rating 
decision constituted clear and unmistakable error (CUE). 

2.  Whether failure to assign a disability rating in excess 
of 20 percent for the service-connected residuals of a left 
hand (major) shell fragment wound, with amputation of the 
middle finger and transposition of the index finger, in a May 
18, 1971, rating decision constituted CUE.


REPRESENTATION

Appellant represented by:	Don Hayden, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran appeared and testified in a 
hearing held at the RO in October 2000 in connection with the 
instant appeal.  In May 2001 he canceled his request for a 
videoconference hearing before a member of the Board.

In July 2001 the Board issued a decision granting the veteran 
entitlement to a 100 percent evaluation for post-traumatic 
stress disorder, and finding that CUE did not exist in the 
following rating decisions:  an October 20, 1969, rating 
decision which failed to assign a compensable rating for the 
service-connected residuals of a shell fragment wound of the 
upper right arm; an October 20, 1969, rating decision which 
failed to assign a disability rating in excess of 10 percent 
for the service-connected residuals of a shell fragment wound 
of the right thigh; and a May 18, 1971, rating decision which 
failed to assign a disability rating in excess of 20 percent 
for the service-connected residuals of a shell fragment wound 
of the left hand.  The July 2001 decision also remanded 
several issues which are currently undergoing development by 
the RO. 

The veteran appealed the July 2001 decision, and in an order 
dated in February 2003, the United States Court of Appeals 
for Veterans Claims (Court) granted a Joint Motion for 
Partial Remand and to Stay Proceedings filed by the parties, 
and vacated the Board's July 2001 decision to the extent that 
the decision found that CUE did not exist in the October 20, 
1969, rating decision which failed to assign a compensable 
rating for the service-connected residuals of a shell 
fragment wound of the upper right arm, and to the extent that 
the decision found that CUE did not exist in the May 18, 
1971, rating decision which failed to assign a disability 
rating in excess of 20 percent for the service-connected 
residuals of a shell fragment wound of the left hand; the 
Court dismissed the appeal as to the Board's determination 
that CUE did not exist in an October 20, 1969, rating 
decision which failed to assign a disability rating in excess 
of 10 percent for the service-connected residuals of a shell 
fragment wound of the right thigh.  The case was thereafter 
returned to the Board.  

The Board again notes that the veteran has occasionally 
referred to all rating decisions as being clearly and 
unmistakably erroneous.  Since the only such issues currently 
developed for appellate review are those listed on the title 
page of this action, the veteran is again advised that if he 
should desire to raise CUE issues with respect to specific 
issues or rating decisions not addressed herein, he should 
clearly specify the rating decision and error to the RO.


FINDINGS OF FACT

1.  An October 20, 1969, rating decision granted service 
connection for residuals of a shell fragment wound of the 
upper right arm, assigning a non-compensable evaluation 
therefor; the veteran did not appeal that rating decision.

2.  The October 20, 1969, rating decision, to the extent that 
it denied entitlement to a compensable rating for residuals 
of a shell fragment wound of the upper right arm, was based 
on the evidence then of record and constituted a reasonable 
exercise of rating judgment.

3.  A May 18, 1971, rating decision denied entitlement to a 
rating greater than 20 percent for residuals of a left hand 
(major) shell fragment wound, with amputation of the middle 
finger and transposition of the index finger; the veteran did 
not appeal that rating decision.

4.  The May 18, 1971, rating decision, to the extent that it 
denied entitlement to a rating greater than 20 percent for 
residuals of the left hand shell fragment wound, was based on 
the evidence then of record and constituted a reasonable 
exercise of rating judgment.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error is not shown in the October 
20, 1969, rating decision granting service connection for 
residuals of a shell fragment wound of the upper right arm 
and assigning a non-compensable evaluation therefor.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2002).

2.  Clear and unmistakable error is not shown in the May 18, 
1971, rating decision denying entitlement to a rating in 
excess of 20 percent for residuals of a left hand (major) 
shell fragment wound, with amputation of the middle finger 
and transposition of the index finger.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that although the Joint Motion for 
Partial Remand indicated that on remand of the case the Board 
"must comply with all provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), pursuant to 38 U.S.C. §§ 5103, 5103A", the 
provisions of the VCAA, and the implementing regulations, see 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)), do 
not appear to be applicable to the instant claims of CUE.  
See Livesay v. Principi, 15 Vet. App. 165 (2001); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002).  The record in any 
event reflects that the veteran was informed, via the August 
2000 rating decision from which the current appeal originates 
as well as the September 2000 statement of the case and the 
December 2000 supplemental statement of the case of the 
information and evidence needed to substantiate his claims.  
While the record reflects that the veteran was not 
specifically advised of what evidence VA would obtain on his 
behalf and of what evidence he was responsible for 
submitting, see Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the instant appeal involves issues of whether CUE 
exists in certain VA rating decisions in 1969 and 1971.  It 
is well settled that such claims are to be adjudicated based 
on the evidence on file at the time of the rating decisions.  
See, e.g., Russell v. Principi, 3 Vet. App. 310, 314 (1992).  
Consequently, all pertinent information and evidence is 
already on file.  For the same reason, the duty to assist the 
veteran in the development of his claim that is contained in 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 does not apply to 
the current appeal, since the only relevant evidence is that 
which was of record at the time of the 1969 and 1971 rating 
decisions discussed herein.  The Board acknowledges that the 
Joint Motion for Remand suggests that perhaps the standard 
for adjudicating claims based on CUE in VA rating decisions 
has changed pursuant to the case of Roberson v. Principi, 251 
F.3d 1378 (2001).  As will be discussed in further detail 
below, however, the Board is of the opinion that Roberson 
does not affect the disposition of the instant appeal.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  In order for 
a claim of clear and unmistakable error to be valid, there 
must have been an error in the prior adjudication of the 
claim; either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310 (1992) (en 
banc).  

In Damrel v. Brown, 6 Vet. App. 242 (1994), the Court 
explained that in order for clear and unmistakable error to 
exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was clear and 
unmistakable error must be based on the 
record and law that existed at the time 
of the prior adjudication in question.  

Damrel, 6 Vet. App. at 245 (1994) (quoting Russell, supra).  
See Bustos v. West, 179 F.3d 1378, 1381 (1999) (to prove the 
existence of CUE as set forth in 38 C.F.R. § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that clear and unmistakable error is one of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  When attempting to raise a claim of clear 
and unmistakable error, a claimant must describe the alleged 
error with some degree of specificity, and, unless it is the 
kind of error, that if true, would be clear and unmistakable 
error on its face, must provide persuasive reasons as to why 
the result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Fugo further held that neither 
a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of clear and unmistakable error.  
Id. at 44.

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).

The Joint Motion for Partial Remand concluded that the 
Board's July 2001 decision failed to address the 
applicability of the decision of the United States Court of 
Appeals for the Federal Circuit in Roberson v. Principi, 251 
F.3d 1378 (2001).  Specifically, the Joint Motion faulted the 
Board for not applying the standard of Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (VA is "to fully and 
sympathetically develop the veteran's claim to its optimum 
before deciding it on the merits"), as Roberson purportedly 
required in connection with CUE claims.  See Roberson, 251 
F.3d at 1384.  The Joint Motion for Remand notably did not 
explain how the standard enunciated in Hodge applied to the 
instant appeal.

The Board has carefully reviewed the Roberson decision, but 
nevertheless concludes that the decision, in referencing the 
standard in Hodge, did not alter the standard for determining 
whether CUE exists in VA rating decisions, and is not 
otherwise applicable to the instant appeal.

In this regard the Board points out that VA's Office of 
General Counsel, in a precedent opinion (VAOPGCPREC 12-2001), 
reviewed the decision in Roberson and concluded that the only 
holdings of that decision were as follows:  

1.  Once a veteran:  (1) submits evidence 
of a medical disability; (2) makes a 
claim for the highest rating possible; 
and (3) submits evidence of 
unemployability, the requirement in 
38 C.F.R. § 3.155(a) that an informal 
claim "identify the benefit sought" has 
been satisfied and VA must consider 
whether the veteran is entitled to total 
disability based on individual 
employability.

2.  A veteran is not required to submit 
proof that he or she is 100% unemployable 
in order to establish an inability to 
maintain a substantially gainful 
occupation, as required for a total 
disability based on individual 
employability award pursuant to 38 C.F.R. 
§ 3.340(a).

The precedent opinion also addressed the language in Roberson 
referring to application of the Hodge standard in CUE claims 
and concluded that, the suggestion in Roberson to the 
contrary notwithstanding, a "duty to develop" would not in 
fact be applicable to a CUE claim because a CUE determination 
is based on the record as it existed when the claim was 
originally adjudicated.  The Board is bound by the precedent 
opinions of VA's General Counsel.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

The Board also notes that the Federal Circuit, in an en banc 
decision in the case of Cook v. Principi, 318 F.3d 1334 (Fed. 
Cir. 2002), specifically acknowledged the argument of the 
appellant in that case that Roberson established a lesser 
standard for CUE than that established in Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999) (i.e., that an error must be 
outcome determinative in order to constitute CUE), but 
rejected that argument.  The Federal Circuit in Cook 
clarified that a critical issue in Roberson was whether, in 
addressing a claim of CUE in a prior rating decision, VA and 
the Court erred by failing to recognize that the appellant in 
his original claim had sought total disability based on 
individual unemployability.  The Federal Circuit in Cook then 
explained that Roberson stated that in order to develop a 
claim "to its optimum" as required by Hodge, VA must 
determine all potential claims raised by the evidence, 
applying all relevant laws and regulations, regardless of 
whether the claim is specifically labeled as a claim for 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  Cook, 318 F.3d 
at 1346-47.

The Board notes in passing that both VAOPGCPREC 12-2001 and 
the Federal Circuit's decision in Cook were issued prior to 
submission of the Joint Motion for Partial Remand to the 
Court, and that the Joint Motion itself inexplicably contains 
no reference to the above two authorities.  In any event, the 
Board has carefully reviewed the Roberson decision, but finds 
that the referenced decision, despite its language concerning 
the standard of review enunciated in Hodge, effected no 
change in the standard for evaluating claims of CUE in RO 
rating decisions, and is not otherwise applicable to the 
instant case.  Based on VAOPGCPREC 12-2001 and Cook, the 
Board concludes that the language in Roberson referring to 
application of the Hodge standard in CUE claims is limited to 
the process of determining whether a claim for a TDIU has 
been raised, and the Board specifically finds that Roberson 
did not either change the standard for adjudicating claims of 
CUE in rating decisions, or establish the requirement for any 
additional evidentiary development in connection with such 
claims.  The Board points out that to the extent that the 
Joint Motion for Remand was concerned that perhaps the issue 
of TDIU should have been discussed in the October 1969 and 
May 1971 rating decisions at issue, the record reflects that 
the veteran had not, at the time of either rating decision, 
submitted evidence that he was unemployable.  

I.  The October 20, 1969 rating decision

The veteran filed a claim for compensation for residuals of 
shell fragment wounds on October 1, 1969.  The rating board 
in an October 20, 1969, rating decision established service 
connection for the residuals of a shell fragment wound of the 
upper right arm and assigned a non-compensable disability 
rating therefor, pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (1969).  The record shows, and the veteran does not 
dispute, that the veteran did not appeal the October 1969 
rating decision.  The rating decision is therefore final.  
38 C.F.R. § 19.118 (1969).

Turning to the issue of whether there is CUE in the October 
1969 rating decision by virtue of the failure to award the 
veteran a compensable disability rating for the service-
connected residuals of a shell fragment wound of the upper 
right arm, the record reflects that the pertinent evidence 
considered by the rating board at that time primarily 
included service medical records which show that the veteran 
had sustained a shell fragment wound to the right anterior 
upper arm (his non-dominant extremity) in December 1968.  The 
service medical records further show that this wound was 
debrided and that the veteran underwent delayed primary 
closure, but clinical records also note that the multiple 
fragment wounds to both arms did not include artery or nerve 
involvement.  X-ray studies revealed a foreign body in the 
right upper arm.  The veteran was placed on convalescent 
leave from the hospital from December 24, 1968, to January 
17, 1969, and on several occasions thereafter.  An August 
1969 narrative summary notes that there was a well-healed 
scar on the right anterior upper arm, with a three to four-
centimeter area of hypesthesia distal to the scar; the 
relevant diagnosis was "[n]europathy, sensory, traumatic, 
right anterior upper arm . . . ."  The veteran's examination 
for discharge notes the presence of a well-healed scar of the 
upper right arm.

Diagnostic Code 7805-the rating code used by the RO--
provided that scars were to be rated on the basis of 
limitation of function of the part affected.  In applying 
this code to the veteran's disability, the RO apparently 
determined in its October 1969 rating decision that the 
veteran's upper right arm did not suffer any compensable 
limitation of function as a result of the residual scar 
located there.  Indeed, there was no evidence that the 
veteran suffered any compensable limitation of motion of his 
arm as contemplated by 38 C.F.R. § 4.71a, Diagnostic Codes 
5206 through 5213 (1969).

Alternatively, the veteran could have been awarded a 
compensable disability rating if his right upper arm scar was 
shown to be poorly nourished with repeated ulcerations or if 
it was shown to be objectively tender and painful.  38 C.F.R. 
§§ 7803, 7804 (1969).  However, there was no evidence at that 
time to demonstrate that such symptomatology existed.

The Board also notes that the service medical records show 
that there was anesthesia or sensory neuropathy.  
Consequently, 38 C.F.R. § 4.124a, Diagnostic Codes 8511, 8514 
and 8517 (1969) might have been applied to the veteran's 
disability.  However, as this sensory neuropathy was not 
shown to produce any paralysis, complete or incomplete, it 
was reasonable for the RO to conclude that a compensable 
rating under these codes was not assignable.  When rating 
based on wholly sensory symptoms, the rating criteria 
provided that the rating should be for mild, or at most 
moderate, loss.  38 C.F.R. § 4.124a.  Although it might be 
argued that the veteran should have therefore been awarded a 
compensable rating, such an argument amounts to no more than 
a dispute with how severe the sensory involvement was, and 
whether the RO should have weighed the evidence in a manner 
such that a compensable rating should have been assigned.  As 
indicated previously, such a dispute with how the evidence 
was weighed does not amount to a valid CUE claim.  
Additionally, it may be concluded in light of the then-
available record that the RO's implicit conclusion that the 
sensory involvement did not rise to the level of a 
compensable rating had a tenable basis in the record.  See 
generally, Eddy v. Brown, 9 Vet. App. 52 (1996).  

The crux of the veteran's argument is that the shell fragment 
wound to the right upper arm constituted a muscle wound, 
resulting in muscle injury that should have been rated 20 
percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 
5305 (1969).  Under Diagnostic Code 5305, a 20 percent 
disability rating is for application if the muscle injury to 
the upper arm muscles of Group V is moderately severe in 
nature.  A 10 percent disability rating is assignable when 
there is a moderate muscle injury, while a noncompensable 
rating is assignable for slight injuries to the muscle.  In 
evaluating the degree of injury sustained by a muscle, the 
adjudicator must also consider 38 C.F.R. § 4.47 through § 
4.56 (1969), as these regulations are specific to muscle 
injuries.

After review of the relevant evidence, applicable 
regulations, the veteran's contentions, and his 
representative's arguments, the Board finds that the RO did 
not commit CUE in its October 1969 rating decision by failing 
to assign a compensable disability rating for his service-
connected residuals of a shell fragment wound to the upper 
right arm.  In evaluating the degree of severity of the 
muscle injury, the RO apparently determined that any such 
muscle wound was slight, and therefore did not merit a 
compensable rating.  Indeed, as was already discussed, in the 
RO's view, the veteran's wound was superficial in nature and 
was considered a skin wound resulting in a well-healed scar 
that was non-compensable in degree.  Although the medical 
evidence available at the time of the October 1969 rating 
decision reveals that the veteran's right upper arm wound 
required debridement and delayed primary closure, and 
exhibited a foreign body, such circumstances do not, in and 
of themselves, demand a finding that the wound resulted in 
more than slight muscle injury.  The Board points out in this 
regard that the descriptions in 38 C.F.R. § 4.56, on which 
the veteran apparently relies to argue that he experienced, 
by regulatory definition as applied to his view of the 
evidence, at least moderately severe muscle injury to his 
right upper arm, are only factors to be considered in the 
evaluation of muscle injuries caused by trauma.  As explained 
above, the rating board in effect concluded, based on its 
review of the evidence, that any muscle wound of the right 
upper arm was no more than slight in nature.  The Board notes 
in passing that while the veteran argues that certain 
evidence received after the October 1969 rating decision 
supports his contention that he had serious right upper arm 
muscle injury, review for CUE in a prior rating decision must 
be based on the record that existed when that decision was 
made.  See  Damrel v. Brown, 6 Vet. App. 242 (1994).  The 
Board is compelled to reach the conclusion that reasonable 
minds could differ as to the severity of muscle injuries to 
the upper right arm that were apparent at the time of the 
October 1969 rating decision.  

In short, the Board concludes that the October 1969 rating 
decision constituted a reasonable exercise of rating judgment 
under the law as it then existed, especially in light of the 
evidence suggesting that the wound to the upper right arm was 
slight and superficial.  That the veteran would have the 
Board weigh the evidence differently in retrospect does not 
create a basis for finding CUE.  The October 1969 judgment 
will not be disturbed now by finding CUE where none exists.

The Board therefore concludes that the October 20, 1969, 
rating decision assigning a non-compensable evaluation for 
residuals of a shell fragment wound of the upper right arm 
was not clearly and unmistakably erroneous.  The Board notes 
that in Simmons v. Principi, 17 Vet. App. 104, 115 (2003) the 
Court held that where the basis for the Board's decision 
denying a claim of CUE in a rating decision is the veteran's 
failure to plead CUE with the specificity required by Fugo v. 
Brown, 6 Vet. App. 40 (1993), the remedy is dismissal without 
prejudice, and not denial.  In the instant case, the 
veteran's arguments amount to no more than a dispute over how 
the rating board in October 1969 weighed the evidence in his 
claim.  Inasmuch as Fugo held that a claim alleging improper 
weighing and evaluating of the evidence in a previous 
adjudication does not meet the restrictive definition of 
clear and unmistakable error, the Board will dismiss the 
veteran's claim.  

II.  The May 18, 1971, rating decision

The veteran contends that the RO committed CUE in the May 
1971 rating decision by failing to award him a disability 
rating in excess of 20 percent for his service-connected 
residuals of shell fragments wounds of the left hand.

In October 1969, service connection was granted for residuals 
of a shell fragment wound of the left hand (the veteran's 
dominant extremity) with ankylosis of the middle finger and 
hypesthesia; the disability was evaluated as 10 percent 
disabling.

Thereafter, in a May 18, 1971, rating decision, the RO 
assigned a 20 percent disability rating effective from June 
1, 1970, for the post-operative residuals of shell fragment 
wounds of the left hand with "ankylosis-amputation middle 
finger LT. hand with transposition index finger, major" 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5154 (1971).  
The record shows, and the veteran does not dispute, that the 
veteran did not appeal the May 1971 rating decision.  The 
rating decision is therefore final.  38 C.F.R. § 19.118 
(1971).

With respect to the issue of whether there is CUE in the May 
1971 rating decision by virtue of the failure to award the 
veteran a rating in excess of 20 percent for his left hand 
disability, the record reflects that the pertinent evidence 
considered by the rating board at that time included medical 
records showing that the veteran had undergone several 
surgeries of the left middle finger in attempts to repair 
damage caused by a shell fragment wound in service.  The 
initial surgeries failed and resulted in a stiff and 
anesthetic middle finger.  The veteran then underwent a 
surgical procedure in December 1970 to amputate the middle 
finger, including the removal of the third metacarpal, and 
effect a transposition of the second metacarpal (index 
finger) to the base of the third metacarpal.  He remained in 
a cast nearly continuously until March 1971, when additional 
surgery was performed for revision of the long ray 
amputation/index ray transposition because of non-union of 
the index metacarpal.  The hand was again placed in a cast, 
which was removed on May 10, 1971.  The evidence also 
included the reports of August 1970 VA examinations of the 
veteran, at which time he presented with his left hand in a 
cast; examination of his left hand and middle finger was 
consequently limited. 

A review of the applicable diagnostic criteria reveals that 
Diagnostic Code 5154 provided for a maximum 20 percent 
disability for amputation of the middle finger, with 
metacarpal resection (more than one-half the bone lost).  The 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5225 (1971) 
allowed for the assignment of a maximum 10 percent disability 
when the index finger was in either favorable or unfavorable 
ankylosis, as an individual finger, except that extremely 
unfavorable ankylosis was to be rated as an amputation.  The 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5153 (1971) 
allowed for the assignment of a 10 percent evaluation for 
amputation of the index finger through the middle phalanx or 
at distal joint; for assignment of a 20 percent evaluation 
for index finger amputation without metacarpal resection, at 
the proximal interphalangeal joint or proximal thereto; and 
for assignment of a 30 percent evaluation for amputation of 
the index finger with metacarpal resection (more than one-
half the bone lost).  The provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5146 (1971) allowed for a 40 percent 
evaluation for amputation of the middle and index fingers.  

The diagnostic criteria also provided that the ratings for 
multiple finger amputations apply for amputations at the 
proximal interphalangeal joints or through proximal 
phalanges.  In addition, the diagnostic criteria provided 
that a combination of finger amputations at various levels, 
or of finger amputations with ankylosis or limitation of 
motion of the fingers will be rated on the basis of the grade 
of disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, the higher of the two grades 
was to be selected.  38 C.F.R. § 4.71a, Notes (a) and (b) 
(1971).

In rendering the May 1971 rating decision it appears that the 
RO recognized the amputation of the middle finger, and 
accordingly assigned a 20 percent rating under Diagnostic 
Code 5154.  Clearly, the RO recognized that both the middle 
and index fingers were involved in the transposition surgery.  
However, what was not so clear was the residual effect of the 
surgery on the transposed index finger.  Although the veteran 
contends that the December 1970 operative report which was 
before the rating board in May 1971 showed that the left 
index finger was amputated, and that his middle finger was no 
more than a prosthetic, the Board notes that the operative 
report is not as clear as the veteran argues.  Given the 
evidence that was available in May 1971, or lack thereof, 
regarding the extent of impairment of the index finger, the 
Board cannot now say that the RO's handling of the case 
amounted to CUE.  Although additional evidentiary development 
should perhaps have been undertaken to ascertain the nature 
of any impairment of the transposed finger, especially after 
the cast was removed, such a failure in assistance does not 
amount to CUE.  See Cook v. Principi, 318 F.3d 1334, 1344-46 
(Fed. Cir. 2002).  Moreover, while it might seem evident from 
a retrospective view of the evidence, especially the problems 
that the veteran subsequently experienced relative to the 
index finger, that the veteran had problems in May 1971 with 
the index finger that likely caused some functional losses, 
and while the veteran argues that certain medical evidence 
submitted following the May 1971 rating decision demonstrated 
that his left index finger was amputated, it may not be said 
that any error the RO made amounted to CUE.  See Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (review for CUE in a prior 
rating decision must be based on the record that existed when 
that decision was made).  

The Board acknowledges the veteran's contention that his 
index finger was as bad then as it is now.  The Board also 
acknowledges the conclusion in the January 2003 Joint Motion 
for Partial Remand that the Board's July 2001 decision did 
not "directly" address the failure of the May 1971 rating 
decision to assign an evaluation for amputation of the left 
index finger under 38 C.F.R. § 4.71a, Diagnostic Code 5153 
(1971).  The Board emphasizes again that the true nature of 
any left index finger impairment was not evident in the 
record available to the rating board in May 1971, and that it 
is this evidence (i.e. evidence before the rating board in 
May 1971) that is relevant to determining whether CUE existed 
in the rating decision, and not any evidence received 
following the rating decision.  Consequently, the Board finds 
that the RO's judgment in evaluating the veteran's left hand 
disability solely under Diagnostic Code 5154 amounted to a 
tenable approach to rating the veteran's left hand 
disability, especially given the evidence available to it in 
May 1971.  

The Board notes that the veteran also argues that the May 
1971 rating decision should have also assigned him an 
additional 10 percent rating pursuant to Note (d) of the 
diagnostic codes pertaining to amputation of multiple 
fingers.  That Note provides that amputation or resection of 
metacarpal bones (more than one-half the bone lost) in 
multiple fingers will require a rating of 10 percent added to 
(not combined with) the ratings, multiple finger amputations, 
subject to the amputation rule applied to the forearm.  As 
discussed above, however, the rating board's determination in 
May 1971 that the veteran was entitled to no more than a 20 
percent evaluation for his left hand disability based only on 
amputation of the middle finger was a reasonable exercise of 
rating judgment.

In short, as little was known at the time of the May 18, 1971 
rating decision about the surgical residuals associated with 
the veteran's middle and index fingers and what functional 
loss the veteran might experience as a result of the surgery, 
the Board cannot conclude that the RO's weighing of the 
evidence at that time was undebatably erroneous.  The Board 
therefore concludes that the May 18, 1971 rating decision 
assigning a 20 percent evaluation for residuals of a left 
hand (major) shell fragment wound, with amputation of the 
middle finger and transposition of the index finger was not 
clearly and unmistakably erroneous.

Since the veteran's arguments concerning the presence of CUE 
in the May 18, 1971 rating decision boil down to a dispute as 
to how the rating board at that time weighed the evidence 
before it, the Board will dismiss, rather than deny on the 
merits, the claim pursuant to Simmons, supra.


ORDER

The claim of clear and unmistakable error in an October 20, 
1969 rating decision, which assigned a non-compensable rating 
for residuals of a shell fragment wound of the upper right 
arm, is dismissed without prejudice.

The claim of clear and unmistakable error in a May 18, 1971, 
rating decision, which assigned a 20 percent evaluation for 
residuals of a left hand (major) shell fragment wound, with 
amputation of the middle finger and transposition of the 
index finger, is dismissed without prejudice.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

